ROBERT P. SMITH, Jr., Judge.
On Level’s appeal from convictions for theft of an automobile and related offenses, the circumstantial evidence, including Level’s shared possession of the recently stolen automobile, may reasonably have been regarded by the jury as proving beyond a reasonable doubt that Level and his companion were the thieves. See Palmer v. State, 323 So.2d 612 (Fla. 1st DCA 1975), cert. den., 336 So.2d 108 (Fla.1976). No other reversible error appears.
AFFIRMED.
BOOTH, J., and WOODIE A. LILES, (Retired) Associate Judge, concur.